CLD-249                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-3673
                                       ___________

                               ISAIAH JAMAAL FIELDS,
                                             Appellant

                                             v.

    DELAWARE DEPARTMENT OF CORRECTIONS; CONNECTIONS LLC; NURSE
    PRACTITIONER LOUISE RYAN; NURSE PRACTITIONER CHRIS STARR; JANE
     DOE #1, FEMALE DIRECTOR OF NURSES; JANE DOE #2, FEMALE CHARGE
      NURSE; JANE DOE #3, FEMALE H.S.A.; JANE/JOHN DOES, AND OTHERS
    WHOSE NAMES AND POSITIONS ARE UNKNOWN; COMMISSIONER ROBERT
                                   COUPE
                    ____________________________________

                     On Appeal from the United States District Court
                                for the District of Delaware
                         (D.C. Civil Action No. 1-16-cv-00629)
                      District Judge: Honorable Maryellen Noreika
                      ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
          Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    August 1, 2019
           Before: CHAGARES, RESTREPO and SCIRICA, Circuit Judges

                            (Opinion filed: September 9, 2019)
                                        _________

                                        OPINION *
                                        _________



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

          Pro se appellant Isaiah Fields appeals from the District Court’s order granting

summary judgment in favor of several defendants in an action that Fields brought

pursuant to 42 U.S.C. § 1983. For the reasons discussed below, we will summarily

affirm.

                                                I.

          Because we write primarily for the parties, we will recite only the facts necessary

for our discussion. Fields is a Delaware state prisoner who, at the time relevant to this

matter, was incarcerated at Sussex Correctional Institution. In July 2016, he filed a

complaint in the District Court alleging that the defendants violated his Eighth

Amendment rights by mistreating an injury to his ankle. The District Court screened the

complaint and dismissed many of the claims pursuant to 28 U.S.C. § 1915(e)(2)(B). The

District Court permitted the claims against Nurse Practitioner Louise Ryan and

Connections, Inc. (Connections), the medical provider within the Delaware prison

system, to proceed.

          After discovery, Ryan and Connections moved for summary judgment. The

undisputed facts in the record showed that Fields injured his left ankle while playing

basketball on February 1, 2016. He walked to the infirmary, where the nursing staff

provided him with an ice pack and ibuprofen. A few days later, Fields’ ankle was

examined by Ryan. She noted that Fields had a full range of motion, but that he was

complaining of pain. She ordered an X-ray, which showed a normal left ankle.
                                                2
       Fields sought continued treatment for the pain he was experiencing in his ankle.

He was seen by other nurses on February 9, 12, 19, and 24, 2016. After noting the mild

swelling in the ankle and normal X-ray results, those nurses advised Fields to rest and ice

his ankle. At that point, Fields began filing grievances in which he sought an MRI and

further treatment for his ankle. On May 20, 2016, he was seen by Nurse Practitioner

Chris Starr, who noted that Fields’ gait was normal. Starr provided Fields with an ankle

brace and ibuprofen.

       Fields was examined by a prison physician in August 2016. The physician noted

that Fields had not followed the prescribed advice to rest and ice the ankle, and that

Fields was experiencing worse pain. The physician provided shoe insoles and crutches,

and he ordered additional X-rays, which again showed a normal ankle. In September

2016, the physician re-examined Fields, diagnosed an ankle sprain, and placed an e-

consult to orthopedics. In December 2016, another physician examined Fields. An

ultrasound was taken of Fields’ ankle, and the results returned normal. Fields was

referred to physical therapy.

       In February 2017, Fields was examined by a physician who determined that his

ankle was still not improving and that an MRI was warranted. In August 2017, an

orthopedist examined Fields, diagnosed a chronic ankle sprain, and prescribed a brace. In

January 2018, an MRI of Fields’ ankle was taken, and the results returned normal. Fields

has continued to receive treatment and therapy for his ankle since then.


                                             3
       The District Court granted summary judgment in favor of Ryan and Connections.

This appeal ensued.

                                             II.

       We have jurisdiction under 28 U.S.C. § 1291. Our review of the District Court’s

dismissal pursuant to 28 U.S.C. § 1915(e)(2)(B) is de novo. See Allah v. Seiverling, 229
F.3d 220, 223 (3d Cir. 2000). We exercise plenary review over the District Court’s order

granting summary judgment. See Kaucher v. County of Bucks, 455 F.3d 418, 422 (3d

Cir. 2006). Summary judgment is proper when, viewing the evidence in the light most

favorable to the nonmoving party and drawing all inferences in favor of that party, there

is no genuine dispute as to any material fact and the moving party is entitled to judgment

as a matter of law. Fed. R. Civ. P. 56(a); Kaucher, 455 F.3d at 422–23. We may

summarily affirm “on any basis supported by the record” if the appeal fails to present a

substantial question. See Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per

curiam); Third Circuit LAR 27.4 and I.O.P. 10.6.

                                            III.

       To succeed on an Eighth Amendment medical needs claim, “a plaintiff must make

(1) a subjective showing that the defendants were deliberately indifferent to [his or her]

medical needs and (2) an objective showing that those needs were serious.” Pearson v.

Prison Health Serv., 850 F.3d 526, 534 (3d Cir. 2017) (alteration in original) (quotation




                                             4
marks and citation omitted). 1 Prison officials “act deliberately indifferent to a prisoner’s

serious medical needs by ‘intentionally denying or delaying access to medical care or

interfering with the treatment once prescribed.’” Id. (quoting Estelle v. Gamble, 429 U.S.
97, 104–05 (1976)). But “mere disagreement as to the proper medical treatment” is

insufficient to support an Eighth Amendment claim. Monmouth Cty. Corr. Inst. Inmates

v. Lanzaro, 834 F.2d 326, 346 (3d Cir. 1987). Thus, “when medical care is provided, we

presume that the treatment of a prisoner is proper absent evidence that it violates

professional standards of care.” Pearson, 850 F.3d at 535 (citing Brown v. Borough of

Chambersburg, 903 F.2d 274, 278 (3d Cir. 1990) (“[I]t is well established that as long as

a physician exercises professional judgment his behavior will not violate a prisoner’s

constitutional rights”)).

       Here, the District Court properly dismissed the claims against the Delaware

Department of Corrections because it is immune from suit as an agency of the state of

Delaware. See Karns v. Shanahan, 879 F.3d 504, 513 (3d Cir. 2018). The District

Court’s dismissal of the claims against Commissioner Coupe was also proper, as Fields

failed to allege that Coupe was personally involved in the treatment of Fields’ ankle, let

alone that he acted with deliberate indifference. See Rode v. Dellarciprete, 845 F.2d
1195, 1207 (3d Cir. 1988) (“A defendant in a civil rights action must have personal



1
 The parties do not dispute that Fields’ medical needs were serious. See Atkinson v.
Taylor, 316 F.3d 257, 266 (3d Cir. 2003) (“this Court has defined a medical need as
serious if it has been diagnosed by a physician as requiring treatment”).
                                             5
involvement in the alleged wrongs” to be liable); see also Spruill v. Gillis, 372 F.3d 218,

236 (3d Cir. 2004) (a non-medical prison official is not charged with deliberate

indifference “absent a reason to believe (or actual knowledge) that prison doctors or their

assistants are mistreating (or not treating) a prisoner”). The dismissal of the claims

against Starr was also proper, as Fields’ allegations—that Starr mistreated him by

prescribing an ankle brace instead of crutches and an MRI—indicate “mere disagreement

as to the proper medical treatment,” which is insufficient to state an Eighth Amendment

claim. Lanzaro, 834 F.2d at 346.

       For similar reasons, the District Court properly granted summary judgment in

favor of Ryan and Connections, as Fields failed to produce any evidence that Ryan or any

of the other medical staff at Sussex Correctional Institution acted with deliberate

indifference. The record showed that the medical staff consistently exercised

professional judgment in treating Fields’ ankle injury. See Brown, 903 F.2d at 278.

Again, Fields’ contention that the defendants should have provided crutches or an MRI

sooner constitutes “mere disagreement as to the proper medical treatment.” Lanzaro, 834
F.2d at 346. As Fields failed to produce evidence of any Eighth Amendment violation,

let alone a violation that was caused by Connections’ policy or custom, Connections was

also entitled to summary judgment. See Palakovic v. Wetzel, 854 F.3d 209, 232 (3d Cir.

2017) (“To state a claim against a private corporation providing medical services under

contract with a state prison system, a plaintiff must allege a policy or custom that resulted


                                              6
in the alleged constitutional violations at issue.”) (citing Natale v. Camden Cty. Corr.

Facility, 318 F.3d 575, 584 (3d Cir. 2003)). 2

       For the foregoing reasons, we will summarily affirm the District Court’s

judgment. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.




2
 The District Court did not abuse its discretion in denying Fields’ motion for
appointment of counsel. See Tabron v. Grace, 6 F.3d 147, 158 (3d Cir. 1993). The
District Court identified the appropriate considerations before concluding that it was
unnecessary to appoint counsel because Fields had shown a sufficient ability to present
his case. See id. at 155–58.
                                              7